department of the treasury internal_revenue_service washington d c tax exempt and government entities f significant index numbers date oct contact person identification_number telephone number t eo b3 employer_identification_number legend company old veba new veba retirement_plan h account medical plan dear sir or madam this is in reference to a ruling_request by counsel of the company the old veba and the new veba regarding the federal tax consequences under the internal_revenue_code the code of a restructuring in the funding of the company's postretirement medical benefits program the restructuring the company sponsors the medical plan which provides health-related benefits for eligible active and retired employees in general eligible employees are the company's non- collectively bargained employees the medical plan has two components the core program - this is the company's medical program and the supplemental program - this is the company’s dental program vision care program behavioral health program and the medicare reimbursement program age e prior to date depending on the category of retired employee obligations under the medical plan were funded in various ways benefits payable from general assets - post-retirement benefits under the medical plan for non-collectively bargained employees who retired before date have been payable out of general assets of the company or through insurance contracts purchased with general assets of the company qld veba - supplemental program post-retirement benefits for eligible non- collectively bargained employees who retired after date were funded through the old veba h account - core program post-retirement benefits for retirement_plan non-collectively bargained employees who retired after date were funded through the h account key employees within the definition of sec_416 of the code are excluded there was no aggregate dollar limit imposed on the supplemental programs payable by the old veba all assets in the old veba are attributable to employer contributions as of date the old veba covered big_number active employees and big_number retired employees key employees are ineligible to receive benefits under the h account all assets in the h account are attributable to employer contributions effective date as part of its benefits restructuring the company amended the old veba and the h account and established the new veba the old veba amendments changed the definition of eligible benefits limited the membership and imposed a limit on the aggregate dollar amount of benefits payable each amendment discussed below is effective date the old veba will cover all post-retirement benefits payable under the core program and the supplemental program subject_to certain limits employees are the company’s non-collectively bargained employees eligible the old veba will limit membership to current retired employees who retired after date and to active employees who are eligible for certain grandfathered pension benefits under the retirement_plan active employees who were members of the old veba prior to date and who are no longer eligible for membership as a result of the amendments will become members of the new veba the old veba will not pay post-retirement benefits to the extent that they exceed a certain threshold for any calendar_quarter the threshold is determined by dividing a the product of dollar_figure times the total number of grandfathered spousal beneficiaries as of the first day of such quarter by b four s grandfathered spousal beneficiaries are all retired employees and their spouses who are members of the old veba after the date amendment the retirement_plan will cover a portion of ail supplemental program as well as the core program post-retirement benefits through the h account the h account will pay for benefits that exceed the maximum threshold amounts under the old veba as amended and the new veba as described below for any calendar_quarter until funds in the h account are exhausted the company also proposes to establish the new veba effective as of date the new veba will cover ail post-retirement core program and supplemental program benefits subject_to certain limits membership in the new veba is limited to active employees of the company and retired employees who retire after date who are not members of the old veba thus the new veba limits membership to those active and retired employees and their spouses and dependents who are ineligible for the grandfathered benefits under the retirement_plan the new veba excludes key employees and collectively bargained employees the new veba will not pay post-retirement benefits to the extent that they exceed a certain threshold for any calendar_quarter the threshold is determined by dividing a the product of dollar_figure times the total number of current spousal beneficiaries as of the first day of such quarter by b four current spousal beneficiaries are all retired employees and their spouses who are members of the new veba if the amount in the h account is insufficient to pay the benefits otherwise payable through the h account payments from the h account will immediately cease the company has no obligation before or after such payments cease to contribute amounts to fund additional benefits or to pay any benefits directly however employees continue to have a claim for benefits payable by the h account should it have additional funds at a later time that are not made because it has no funds the liabilities for all non-grandfathered members were transferred from the old veba to the new veba effective as of date these non-grandfathered members will receive their benefits from the new veba the liabilities for members of the grandfathered group remained in the old veba and they will receive their benefits from the old veba with the transfer of the liabilities for non-grandfathered members from the old veba to the new veba the company transferred the portion of assets in the old veba attributable to such members to the new veba the transfer amount was an amount allocated to the new veba based upon the portion of the total present_value of future covered medical benefits reflecting current medical costs attributable to members covered by the new veba this actuarial present_value was calculated as of date using the same actuarial assumptions and projected benefits in the actuarial report for the old veba as of date pursuant to a letter from the company dated date the retirement_plan the new veba and the old veba will be amended to provide for a specific payment order of a welfare benefits after the transfer of assets from the old veba to the new veba the order of payment of the welfare benefits will be as follows benefits will initially be paid from the respective veba's benefit amounts over the calendar_quarter threshold described above will be paid from the h account in the retirement_plan if in any calendar_quarter the amount in the h account is insufficient to pay the benefits otherwise payable then payments from the h account will cease the company has no obligation_to_contribute amounts to fund additional benefits from the h account or to pay any benefits directly however employees continue to have a claim for benefits payable by the h account should it have additional funds at a iater time that are not made because it has no funds issue whether the proposed restructuring results in prohibited inurement or otherwise adversely affects the tax-exempt status of the old veba or the new veba under code sec_501 and sec_501 law and analysis issue sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 sec_501 describes a voluntary employees_beneficiary_association providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries if no part of net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-4 of the income_tax regulations the regulations provides that no part of the net_earnings of an employees association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by that section sec_1_501_c_9_-4 of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the dissolution of the association will not constitute prohibited inurement if the amount distributed to members is determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payments to officers shareholders or highly compensated employees of an employer contributing to or otherwise funding the employees’ association the transferred assets will be used only to provide permissible benefits to members who share an employment-related bond pursuant to criteria that do not provide disproportionate benefits to officers shareholders or highly compensated employees all liabilities of the old veba with respect to non-grandfathered members will be assumed by the new veba in addition the methodology described in this ruling that will be used to calculate the amount of assets to be transferred is consistent with the requirements of sec_501 therefore the proposed restructuring will not result iin prohibited inurement or otherwise adversely affect the tax-exempt status of the old veba or the new veba issue - whether the post-retirement medical benefits provided by the h account are reasonable and ascertainable whether the post-retirement medical benefits provided by the old veba and the new veba are definitely determinable if the benefits to be paid therefrom are determined under the methodology described in this request law and analysis - issue sec_401 of the code permits a pension_plan to provide for the payment of benefits for medical_expenses of retired employees their spouses and their dependents provided certain requirements are met sec_401 provides that the employer's contributions to such account must be reasonable and ascertainable sec_1_401-14 of the regulations provides that the plan must specify the medical benefits described in sec_401 of the code that will be available and must contain provisions for determining the amount which will be paid sec_1_401-14 of the regulations provides that sec_401 requires that amounts contributed to fund medical benefits therein described must be reasonable and ascertainable sec_1_505_c_-1t q a-4 of the regulations provides that the benefits provided by an organization described in sec_501 must be definitely determinable the contributions for medical benefits provided by the sec_401 account must be reasonable and ascertainable and the plan must contain provisions for determining the amount that will be paid these requirements will not be satisfied unless the terms of the plan specify the amount of benefits and the time period with respect to which benefits will be paid where there are other potential sources of payment of medical benefits such as a welfare_benefit_fund or the general funds of the employer the plan must be specific as to how the benefits payable from the sectoin h account are coordinated with benefits payable from other sources without such specificity a plan participant will not be able to know the amount and timing of benefits the plan will not contain provisions for determining the amount of medical benefits which will be paid and the contributions with respect to medical benefits payable from the sec_401 account are not ascertainable accordingly the plan may not allow for employer discretion in the timing and amount of benefit payments similarly a sec_501 organization must not allow for employer discretion in the timing and amount of benefit payments to its members the h account in the retirement_plan provides for post-retirement medical benefits the h account will pay for benefits that exceed the maximum threshold amounts under the - old veba as amended and the new veba for any calendar_quarter until the funds in the h account are exhausted while benefits will not be paid if the h account funds are exhausted and the employer is not obligated to make contributions the employees continue to have a claim for benefits in the event there are additional funds later that should have been paid the benefit payments are based on the actual claims experience of members in the old veba and the new veba during each calendar_quarter the company has no control_over such claims experience and precludes employer discretion in the timing and amount of benefit payments therefore the post-retirement medical benefits provided by the h account are reasonable and ascertainable similarly the old veba and the new veba provide for post-retirement medical benefits benefits paid under each veba are determined by a formula that limits the amount_paid in any calendar_quarter the limit is equal to the maximum threshold amounts provided under the old veba as amended and the new veba the benefit payments are based on the actual claims experience of members in the old veba and the new veba during each calendar_quarter the company has no control_over such claims experience and precludes employer discretion in the timing and amount of benefit payments therefore the post-retirement benefits provided by the new veba and the old veba are definitely determinable issue - whether the aggregate funding method may be used to determine the reasonable addition to the reserves under sec_419a of the code calculated separately for each of the old veba and the new veba whether the amount_of_deductions for such contributions made in accordance with sec_419 will generally not be limited under sec_162 by reference to the cost allocation principles described in rev ruls and law and analysis - issue sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible such contributions shail subject_to the limitations of subsection b be deductible under sec_419 for the taxable_year in which paid sec_419 provides that the amount of the deduction allowable under subsection a for any taxable_year shall not exceed the welfare_benefit fund's qualified_cost for the taxable_year sec_419 provides that the term qualified_cost means the sum of a the qualified_direct_cost for such taxable_year and b subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year minus c after-tax_income sec_419a of the code provides that no account limits shail apply in the case of any qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_419a of the code provides that the account limit for any taxable_year may include a reserve funded over the working lives of the covered employees and actuarially oe determined on a level basis using assumptions that are reasonable in the aggregate as necessary to fund a post-retirement medical benefits to be provided to covered employees determined on the basis of current medical costs or b post-retirement life_insurance benefits to be provided to covered employees sec_419a of the code provides that all welfare_benefit funds of an employer must be treated as one fund only for the following purposes i ii iii sec_419a - pertaining to disability supplemental unemployment or severance_pay benefits sec_419a - pertaining to the treatment under sec_415 of any amount attributable to medical benefits allocated to separate_accounts for key employees sec_419a - pertaining to a limitation on the amount of life_insurance benefits that may be taken into account when calculating reserves for post- retirement life_insurance benefits sec_1_419-1t q a-10 a of the regulations states in part that contributions to a welfare_benefit_fund are deductible only to the extent that the requirements of sec_162 of the code are met sec_1_419-1t q a-10 d of the regulations provides that in determining the extent to which contributions paid_or_accrued with respect to a welfare_benefit_fund are deductible under sec_419 of the code the rules of sec_263 sec_446 and sec_461 will be treated as having been satisfied to the extent that such contributions satisfy the otherwise applicable rules of sec_419 thus for example contributions to a welfare_benefit_fund will not fail to be deductible under sec_419 merely because they create an asset with a useful_life extending substantially beyond the close of the taxable_year if such contributions satisfy the otherwise applicable_requirements of sec_419 sec_1_419-1t q a-10 e of the regulations provides that in determining the extent to which contributions with respect to a welfare_benefit_fund satisfy the requirements of sec_461 of the code for any taxable_year for which sec_461 is effective pursuant to the authority under sec_461 economic_performance occurs as contributions to the welfare_benefit_fund are made revrul_69_382 c b revrul_69_478 1969_2_cb_29 and revrul_73_599 1973_2_cb_40 held in effect that employer contributions to a reserve for post-retirement benefits were deductible under sec_162 of the cade if the reserve was held for the sole purpose of providing benefits to covered employees the employer had no contractual right to recapture any part of the reserve as long as any active or retired employee remains alive and the contribution did not exceed the amount necessary to fairly allocate the cost of post-retirement benefits over the working lives of covered employees sec_419 of the code limits the deduction that may be taken for contributions to a welfare_benefit_fund to the qualified_cost for the year one element of the qualified_cost is the amount that may be added to the qualified_asset_account of the fund to the extent the limits of sec_419a are not exceeded in general in order for an amount to be deductible under sec_419 the rules of sec_162 and sec_263 among other requirements must be satisfied therefore the addition to a qualified_asset_account would be required to satisfy the requirements of sec_162 and sec_263 the three enumerated revenue rulings are concerned with the amount of deduction that meets the requirements of sec_162 of the code but do not necessarily provide the exclusive rule as to whether an amount satisfies the requirements of sec_162 sec_263 is also concemed with the amount of the deduction allowable for a year sec_1_419-1t q a-10 d of the regulations provides however that sec_263 will be treated as having been satisfied to the extent that the contributions to a welfare_benefit_fund satisfy the otherwise applicable rules of sec_419 thus if the amount of contribution to a welfare_benefit_fund does not exceed the limits of sec_419 the deduction of such amount is not limited by sec_263 while sec_1_419-1t q a d does not specifically cite sec_162 the service takes the position that if the amount of the contribution satisfies the requirements of sec_419 the deduction of such amount is generally not limited by sec_162 note however that if the contribution is such that the assets exceed the amount needed to provide post-retirement benefits to all current and future retirees from current active employees ie the present_value of future_benefits then the contribution would fail to satisfy the requirements of sec_162 of the code neither veba provides post-retirement life_insurance benefits nor does either veba provide disability supplemental unemployment or severance_pay benefits also key employees are ineligible to receive benefits from either veba the proposed method to fund the additional reserve for post-retirement medical benefits is the aggregate funding method as described below under this method the annual contribution level is computed in the aggregate as the annual cost per participant multiplied by the number of the participants who are currently employed by the company the annual cost per participant is a the present_value of future medical benefits based on current medical costs for both current retirees and current active employees less adjusted assets divided by b the sum of the present_value of an annuity of dollar_figure per year payable from the attained age to retirement age for each active member the method described above determines the amount needed to fund future post- retirement medical benefits for both current retirees and active employees covered by each veba on a level dollar amount per covered active employee the amount so determined is recalculated annually to take into account the experience of each veba and any new entrants into the employee groups covered by each veba if all of the actuarial assumptions used in the calculation were exactly realized the covered group_of_employees did not change and the company contributed the calculated amount each year per active employee the amount needed to provide the post-retirement medical benefits would not change from year to year the method of determining the annual amount ie the normal_cost under the method by effectively spreads the unfunded future estimated cost for current retirees and current active employees covered by the veba over the remaining working lifetimes of the current active employees covered by the veba the method therefore determines the annual amount needed to provide the post-retirement medical benefits as a level amount over the working lives of the covered employees and can be used to determine the reasonable addition to the reserve under sec_419a of the code sec_1_419-1t q a-10 of the regulations provides that employer contributions to a welfare_benefit_fund are deductible only to the extent that the requirements of sec_162 and sec_263 of the code are met as described above rev ruls and relate to the deductibility under sec_162 and sec_263 of employer contributions to welfare_benefit funds the company has stated that the determination of the maximum contributions for each veba consistent with sec_419 and sec_419a of the code will be made taking into account the amount of assets under each veba respectively thus if the amount of the contribution satisfies the requirements of sec_419 the deduction of such amount is generally not limited by sec_162 if the contribution were such that the assets exceed the present_value of future_benefits then the contribution would fail to satisfy the requirements of sec_162 the method of determining the annual amount ie the normal_cost under the aggregate method effectively spreads the unfunded future estimated cost for current retirees and current active employees covered by the veba over the remaining working lifetimes of the current active employees covered by the veba the method therefore determines the annual amount needed to provide the post-retirement medical benefits as a level amount over the working lives of the covered employees and can be used to determine the reasonable addition to the reserve under sec_419a of the code except as specifically ruled above no opinion is expressed as to the federal tax consequences of the contributions to the old veba and to the new veba under any other provision of the code specifically no opinion is expressed regarding whether part or all of the contributions to the old veba and the new veba must be capitalized or included in inventory costs because they are allocable to the cost of property produced_by_the_taxpayer to which sec_263a applies issue - whether the restructuring constitutes a reversion to the company resulting in an excise_tax payable under sec_4976 of the code law and analysis issue sec_4976 of the code generally provides that any portion of a welfare_benefit_fund including a veba reverting to the benefit of the employer is a disqualified_benefit and will be subject_to a excise_tax the company will have no right to receive any funds that are transferred from the old veba to the new veba all of the assets held by the old veba and the new veba will be used for the exclusive purpose of providing welfare benefits and paying related expenses to -10- the company's retired employees spouses and eligible dependents in accordance with the underlying welfare_benefit plans therefore there is no reversion for excise_tax purposes issue - whether the restructuring will result in the realization or recognition of gross_income or loss of prior tax deductions by the company or its subsidiaries for any years law and analysis - issue sec_1001 of the code provides in part that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in code sec_1011 for determining gain sec_1001 generally provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a of the code the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax imposed by this chapter this section in part codifies the tax_benefit_rule in 460_us_370 the supreme court held that income may arise under the tax_benefit_rule even though there is no actual recovery_of funds that were previously deducted all that is required is that an event occur in the current_year that is fundamentally inconsistent with the premise on which the deduction was taken in a prior year sec_1_501_c_9_-4 of the regulations provides that whether prohibited inurement has occurred is a question be determined with regard to all the facts and circumstances for example paragraph d provides that prohibited inurement will arise upon the termination or dissolution of a veba if all existing liabilities of the organization are not satisfied to the extent of any remaining assets it further provides that if the trust document or charter provides for the reversion of assets to the employer on dissolution or if the reversion is permitted through operation of law the trust or organization is not described in sec_501 of the code company will not recognize income under the tax_benefit_rule due to the transfer of assets from the old veba to the new veba contributions to the old veba and the new veba are deductible under sec_419 and sec_419a of the code or their predecessor if applicable additionally the governing instruments of the old veba and the new veba prohibit amounts from reverting to the benefit company as required by sec_1_501_c_9_-4 of the regulations both vebas provide postretirement medical bl benefits the transfer of funds from the old veba to the new veba as part of the restructuring is not fundamentally inconsistent with the premise on which company deducted amounts contributed to the old veba thus company will not recognize income under the tax_benefit_rule on the transfer of assets from the old veba to the new veba due to the restructuring conclusions based on the above we rule as follows issue the proposed restructuring will not result iin prohibited inurement or otherwise adversely affect the tax-exempt status of the old veba or the new veba issue the benefit payments are based on the actual claims experience of members in the old veba and the new veba during each calendar_quarter the company has no control_over such claims experience and precludes employer discretion in the timing and amount of benefit payments therefore the post-retirement benefits provided by the new veba and the old veba are definitely determinable issue the method of determining the annual amount ie the normal_cost under the aggregate method effectively spreads the unfunded future estimated cost for current retirees and current active employees covered by the veba over the remaining working lifetimes of the current active employees covered by the veba the aggregate method therefore determines the annual amount needed to provide the post-retirement medical benefits as a level amount over the working lives of the covered employees and can be used to determine the reasonable addition to the reserve under sec_419a of the code all of the assets held by the old veba and the new veba will be used for the issue exclusive purpose of providing welfare benefits and paying related expenses to the company's retired employees spouses and eligible dependents in accordance with the underlying welfare_benefit plans therefore there is no reversion under code sec_4976 issue the restructuring will not result in the realization or recognition of gross_income or loss of prior tax deductions by the company or its subsidiaries for any year this ruling is being given with the understanding that the proposed trust agreements along with proposed amendments as provided to us are adopted and that the proposed amendments to the pension_plan are adopted failure to adopt either the proposed trusts or the proposed amendments to the pension_plan as stated would cause the retroactive revocation of this ruling letter furthermore if either trust is later amended or if the pension_plan provisions relating to the h account are amended for example to provide for benefits payable under additional plans of the company the company may not rely upon this ruling letter if the representations made pursuant to this request are not accurate the company may not rely upon this ruling letter in addition this private_letter_ruling is directed only to the organization that requested it section bil k of the internal_revenue_code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ‘pohick hacer at robert c harper jr manager exempt_organizations technical group
